                                                                        Case 2:19-cv-00168-JAD-DJA Document 45 Filed 10/01/19 Page 1 of 3




                                                                    1    PETER S. CHRISTIANSEN, ESQ.
                                                                         Nevada Bar No. 5254
                                                                    2    pete@christiansenlaw.com
                                                                         KENDELEE L. WORKS, ESQ.
                                                                    3    Nevada Bar No. 9611
                                                                         kworks@christiansenlaw.com
                                                                    4    KEELY A. PERDUE, ESQ.
                                                                         Nevada Bar No. 13931
                                                                    5    keely@christiansenlaw.com
                                                                         CHRISTIANSEN LAW OFFICES
                                                                    6    810 S. Casino Center Blvd., Suite 104
                                                                         Las Vegas, Nevada 89101
                                                                    7    Telephone:     (702) 240-7979
                                                                         Facsimile:     (866) 412-6992
                                                                    8    Attorneys for Defendant Cristiano Ronaldo
                                                                    9                             UNITED STATES DISTRICT COURT
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                                                             DISTRICT OF NEVADA
                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                           KATHRYN MAYORGA,
                             702-240-7979 • Fax 866-412-6992




                                                                   12                                                    Case No. 2:19-cv-00168-JAD-DJA
                                 Las Vegas, Nevada 89101




                                                                                                Plaintiff,
                                                                   13
                                                                           vs.                                              STIPULATION AND ORDER TO
                                                                   14                                                         SEAL ATTORNEY-CLIENT
                                                                           CRISTIANO RONALDO,                               PRIVILEGED AND ATTORNEY
                                                                   15                                                      WORK-PRODUCT DOCUMENTS
                                                                                                Defendant.                   ATTACHED TO PLAINTIFF’S
                                                                   16                                                       OPPOSITION TO MOTION TO
                                                                                                                           COMPEL ARBITRATION [ECF 44]
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                                 Pursuant to Local Rules IA 6-2, and LR IA 10-5, IT IS HEREBY STIPULATED AND
                                                                   21
                                                                         AGREED, by and between Plaintiff Kathryn Mayorga, through her attorney Leslie Mark Stovall,
                                                                   22
                                                                         Esq., and Defendant Cristiano Ronaldo, through his attorneys, Peter S. Christiansen, Esq.,
                                                                   23
                                                                         Kendelee L. Works, Esq. and Keely A. Perdue, Esq., that documents attached to Plaintiff’s
                                                                   24
                                                                         Opposition to Defendant’s Motion to Compel Arbitration [ECF 44] within Exhibits 4-5 and
                                                                   25
                                                                         identified as Bates Nos. 0003-0257 (hereinafter “Documents 0003-257”), and all references to
                                                                   26
                                                                         those documents, remain sealed pending a judicial determination as to whether such documents
                                                                   27
                                                                   28
                                                                        Case 2:19-cv-00168-JAD-DJA Document 45 Filed 10/01/19 Page 2 of 3




                                                                    1    should be entirely stricken from the record in this case because they are subject to the protections
                                                                    2    of the attorney-client privilege and attorney work-product doctrines.
                                                                    3           Plaintiff filed her Opposition to the Motion to Compel Arbitration entirely under seal.
                                                                    4    However, the Parties anticipate that pursuant to this Court’s Order re: Motions to Dismiss, Exceed
                                                                    5    Page Limits, and Seal Judicial Records [ECF 23], the Court may require Plaintiff to refile her
                                                                    6    Opposition with only quotations to the settlement agreements between the parties being sealed
                                                                    7    and/or redacted. While Plaintiff and Defendant disagree regarding whether Documents 0003-
                                                                    8    0257 should be stricken from the record and that issue was not before the Court in ECF 23, both
                                                                    9    parties stipulate and respectfully request that those documents and all references to the material
                                                                   10    contained in those documents, be maintained under seal pending a judicial determination of the
CHRISTIANSEN LAW OFFICES




                                                                   11    application of the attorney-client privilege and work-product doctrines.
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12           Plaintiff represents that Documents 0003-0121 and 0121 and 0175-0275 are documents
                                 Las Vegas, Nevada 89101




                                                                   13    that Plaintiff’s Counsel received from “Football Leaks” pertaining to Defendant [Mr. Ronaldo].
                                                                   14    Plaintiff represents that Documents 0122 – 0174 are news publications that Plaintiff’s Counsel
                                                                   15    provided to the Las Vegas Metropolitan Police Department. Defendant asserts Documents 0003-
                                                                   16    0257 consist almost entirely of what purport to be communications among counsel and/or
                                                                   17    investigators for Mr. Ronaldo, as well as internal communications among counsel, attorney work-
                                                                   18    product and attorney-client communications and/or the unlawful publication of purported
                                                                   19    attorney-client communications and attorney work-product. While Mr. Ronaldo does not believe
                                                                   20    such documents are without alteration, he nevertheless has never agreed to waive any of the
                                                                   21    protections of the attorney-client privilege or attorney work product doctrine.
                                                                   22    ///
                                                                   23
                                                                   24    ///
                                                                   25
                                                                   26    ///
                                                                   27
                                                                   28    ///


                                                                                                                          2
                                                                        Case 2:19-cv-00168-JAD-DJA Document 45 Filed 10/01/19 Page 3 of 3




                                                                    1            Accordingly, Mr. Ronaldo intends to move, pursuant to Rules 104 and 502 of the Federal
                                                                    2    Rules of Evidence, to have Documents 0003-0257 and all references thereto, entirely stricken
                                                                    3    from the record. Plaintiff intends to oppose, arguing that exceptions to such privileges apply.
                                                                    4    Both parties agree that Documents 0003-0257 and any references thereto, should remain sealed
                                                                    5    pending a judicial determination regarding the application of the attorney-client privilege and
                                                                    6    attorney work product doctrines.
                                                                    7
                                                                          Dated this 1st day of October, 2019.                Dated this 1st day of October, 2019.
                                                                    8
                                                                    9     CHRISTIANSEN LAW OFFICES                            STOVALL & ASSOCIATES

                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                             /s/ Keely A. Perdue, Esq.                           /s/ Leslie Mark Stovall, Esq.
                                                                   11
                                                                          PETER S. CHRISTIANSEN, ESQ.                         LESLIE MARK STOVALL, ESQ.
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12     Nevada Bar No. 5254                                 Nevada Bar No. 2566
                                 Las Vegas, Nevada 89101




                                                                          KENDELEE L. WORKS, ESQ.                             2301 Palomino Lane
                                                                   13     Nevada Bar No. 9611                                 Las Vegas, Nevada 89107
                                                                   14     KEELY A. PERDUE, ESQ.                               Attorneys for Plaintiff Kathryn Mayorga
                                                                          Nevada Bar No. 13931
                                                                   15     810 S. Casino Center Blvd., Ste. 104
                                                                          Las Vegas, Nevada 89101
                                                                   16     Attorneys for Defendant Cristiano Ronaldo
                                                                   17
                                                                   18                                                 ORDER
                                                                   19            IT IS SO ORDERED.
                                                                   20            DATED this ____ day of ____________, 2019.
                                                                   21
                                                                   22                                                 ______________________________________
                                                                                                                      U.S. DISTRICT COURT JUDGE
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                        3
